DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
This application is in condition for allowance because of the noted claims, 9-20, in the previous office action that have been canceled.

Allowable Subject Matter
Claims 1-8 and 21-27 are allowed.
The following is an examiner’s statement of reasons for allowance: The claims are allowed based on the arguments set forth on pages 11 of the remarks dated 8/31/2021. Additionally, DiCarlo et al. US 2016/0369942 and Bryant et al. US 5,943,174 fails to disclose independent claim 1 in its entirety. 
Specifically regarding the allowability of independent claim 1: The prior art of record does not disclose or suggest an optical instrument comprising “a light source disposed inside the housing; an image sensor disposed inside the housing; a conical mirror disposed outside the housing and having a cone axis”, along with other claim limitations, is not disclosed or suggested by the prior art of record. Claims 2-8 and 21-27 are allowable due to pendency on independent claim 1.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARRIEF I BROOME whose telephone number is (571)272-3454. The examiner can normally be reached Monday-Friday 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/SHARRIEF I BROOME/Examiner, Art Unit 2872

/WILLIAM R ALEXANDER/Primary Examiner, Art Unit 2872